     Case 1:20-cv-00039-SHR-EB Document 28 Filed 07/23/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICARDO GUERRERO,                  :
    Petitioner                     :
                                   :            No. 1:20-cv-39
     v.                            :
                                   :            (Judge Rambo)
WARDEN G. QUAY,                    :
   Respondent                      :

                               ORDER

     AND NOW, on this 23rd day of July 2020, in accordance with the Amended

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
        § 2241 (Doc. No. 1) is DENIED; and

     2. The above-captioned case shall remain CLOSED.


                                   s/ Sylvia H. Rambo
                                   United States District Judge
